DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 03/31/2021.
•	Claims 1-18 and 20 have been amended and are hereby entered.
•	Claim 21 has been added.
•	Claim 19 has been canceled.
•	Claims 1-18 and 20-21 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed March 31, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 13, that the cited art of record does not disclose performing, by the designated member node, transaction feasibility verification on the transaction request off the blockchain network in a centralized manner, and after the verification is successful, deducting the designated resource amount from the virtual resource account corresponding to the paying user identifier and adding the designated resource amount to the virtual resource account corresponding to the receiving user identifier, wherein the transaction feasibility verification comprises verifying whether a balance of the virtual resource account corresponding to the paying user identifier is sufficient to provide the designated resource amount, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Kurani discloses the limitation performing transaction feasibility verification on the transaction request at least at col. 8, line 54 to col. 9, line 11, disclosing the financial institution requesting ownership verification from the digital title company, and the digital title company sending a positive verification decision and confirming asset ownership.  Eyal is relied upon for disclosing that performing the transaction feasibility verification is by the designated member node and off the blockchain network in a centralized manner, at least at [0103], disclosing a trusted execution environment (“TEE”) receiving a payment request from the owner and checking if the current balance is greater than the amount to send, and at [0133] disclosing that the teechain protocol is an off-chain payment protocol, and at [0082], disclosing that each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol.  
Furthermore, Kurani discloses the limitation and after the verification is successful, deducting the designated resource amount from the virtual resource account corresponding to the paying user identifier and adding the designated resource amount to the virtual resource account corresponding to the receiving user identifier at least at col. 9, lines 3-11 and col. 10, lines 28-37, disclosing that after the financial institution receives the positive verification decision and confirms asset ownership to the buyer and seller, and after confirming the digital title transferred, the financial institution initiates a MBC transfer from the financial institution to the seller for the agreed upon purchase price.  Eyal is relied upon for disclosing wherein the transaction feasibility verification comprises verifying whether a balance of the virtual resource account corresponding to the paying user identifier is sufficient to provide the designated resource amount, and Eyal discloses this limitation at least at [0103], disclosing that when a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send, and if so, it updates the balance and generates a message authorizing the payment.  The cited art of record therefore teaches this limitation.
Applicant further argues on page 13 that Kurani teaches away from the limitation, and that only one instance in Kurani mentions verification of sufficiency of the fund.  The argument is not convincing.  As discussed in the 103 rejection below, Eyal is relied upon for disclosing verification of the sufficiency of funds, and Eyal discloses this limitation at least at [0103], disclosing that when a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send, and if so, it updates the balance and generates a message authorizing the payment.
Applicant further argues on page 13, that Kurani requires a plurality of nodes performing verification via a blockchain network in a decentralized manner, which corresponds to the slow and traditional confirmation.  The argument is not convincing.  As discussed in the 103 rejection 
Regarding Applicant’s argument on pages 13-14, regarding the claim limitation wherein the transaction feasibility verification comprises verifying whether a balance of the virtual resource account corresponding to the paying user identifier is sufficient to provide the designated resource amount, the Examiner respectfully points out that Eyal, not Kurani is relied upon for disclosing this limitation.  As discussed in the 103 rejection below, Eyal discloses this limitation at least at [0103], disclosing that when a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send, and if so, it updates the balance and generates a message authorizing the payment.
Regarding Applicant’s argument on pages 14-15, that Kurani teaches the exact opposite of claim 1, the Examiner respectfully disagrees.  As discussed above with respect to the recited claim limitation, and as discussed in detail in the 103 reject below, Kurani teaches various claim limitations, including inter alia, performing transaction feasibility verification on the transaction request, at least at col. 8, line 54 to col. 9, line 11, disclosing that the financial institution requesting ownership verification from the digital title company, and the digital title performing the transaction feasibility verification is by the designated member node and off the blockchain network in a centralized manner, and Eyal discloses this limitation at least at [0101]-[0104], [0133], and [0082].  Therefore, Applicant’s argument on page 15, that “Kurani teaches the exact opposite of claim 1… a person of ordinary skill would not be motivated to modify Kurani to combine with any other reference to teach claim 1” is not convincing.  Rather, one having ordinary skill in the art before the effective filing date would be motivated to modify Kurani with the teaching of Eyal in order to allow for secure and efficient fund transfers for blockchain transactions (see Eyal at least at [0008]), and to provide a practical framework for low-latency, high-throughput, secure off-chain transactions between mutually-distrusting parties. (see Eyal at least at [0067]). 
Regarding Applicant’s argument on page 15, that Eyal teaches away from the above limitation of claim 1, the Examiner respectfully disagrees.  The Applicant further argues that Eyal teaches Alice and Bob merely making some simple checks before the transaction is verified, and that Alice and Bob are just doing one-time checks for their own transactions.  The argument is not convincing.  As discussed in the 103 rejection below, Eyal teaches the claim limitation performing the transaction feasibility verification is by the designated member node and off the blockchain network in a centralized manner at least at [0101]-[0104], [0133], and [0082], disclosing, inter alia, that the Teechain protocol is an off-chain payment protocol that utilizes TEEs to perform secure, efficient and scalable fund transfers on top of a blockchain, with asynchronous blockchain access, and that each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol (see [0133] and [0082] of Eyal).  As 
Applicant further argues, on page 15, that Alice and Bob in the Eyal reference do not have registered accounts, and that therefore Eyal fails to teach the limitation of claim 1.  The argument is not convincing.  As discussed in the 103 rejection below, Kurani is relied upon for disclosing this limitation, and Kurani at least col. 5, lines 11-18 and col. 5, lines 31-37, disclosing a user using their financial account to initiate and broadcast the transaction associated with the account to nodes.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on page 16, that the cited art of record do not teach transmitting, by the designated member node to a computing device of the paying user and/or a computing device of the receiving user a confirmation message of success of the transaction feasibility verification of the transaction request performed by the designated member node off the blockchain network and before the transaction is published to a blockchain, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Kurani discloses transmitting to a computing device of the paying user and/or a computing device of the receiving user, a confirmation message of success of the transaction feasibility verification of the transaction request performed before the transaction is published to a blockchain at least at col. 9, lines 8-56, disclosing that the financial institution may transmit the ownership confirmation message to the buyer or seller, and after the confirmation message of success is sent to the buyer and/or seller, the transaction is written in the MBC blockchain.  Eyal is relied upon for disclosing that transmitting the confirmation message is by a designated node, and Eyal discloses this limitation at least at [0104], disclosing that Bob receives the message and sends it to TEE_B, and once the TEE receives the message, it decrypts it and transaction feasibility verification of the transaction request is performed by the designated member node off the blockchain network, and Eyal discloses this limitation at least at at least at [0103], disclosing a trusted execution environment (“TEE”) receiving a payment request from the owner and checking if the current balance is greater than the amount to send, and at [0133] disclosing that the teechain protocol is an off-chain payment protocol, and at [0082], disclosing that each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol.  The cited art of record therefore teaches this limitation.
Applicant further argues on page 16 that the Examiner previously mapped the MBC verification nodes and then mapped the financial institution to the designated nodes without explaining why a person of ordinary skill in the art would modify the different embodiments of Kurani and without motivation to combine the embodiments.  The argument is not convincing.  As discussed in the 103 rejection below, Kurani discloses the limitation of performing transaction feasibility verification on the transaction request, and Eyal is relied upon for disclosing performing transaction feasibility verification by the designated node, off the blockchain network in a centralized manner.  The 103 rejection states below the motivation for modifying Kurani by performing the transaction feasibility verification of Kurani by a designated member node and off of the blockchain network by using the technique of Eyal – in order to allow for secure and efficient fund transfers for blockchain transactions (see Eyal at least 
Applicant further argues on page 16 that Kurani fails to teach the centralized performance of transaction feasibility verification of the transaction request by the designated member node off the blockchain network and before the transaction is published to a blockchain, let alone the specific confirmation message.  The argument is not convincing.  As discussed the 103 rejection, Eyal, not Kurani, is relied upon for disclosing transaction feasibility verification of the transaction request is performed by the designated member node off the blockchain network, and Eyal discloses this limitation at least at at least at [0103], disclosing a trusted execution environment (“TEE”) receiving a payment request from the owner and checking if the current balance is greater than the amount to send, and at [0133] disclosing that the teechain protocol is an off-chain payment protocol, and at [0082], disclosing that each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol.  Furthermore, Kurani is relied upon for disclosing transmitting to a computing device of the paying user and/or a computing device of the receiving user, a confirmation message of success of the transaction feasibility verification of the transaction request performed before the transaction is published to a blockchain
Applicant further argues on page 16 that Alice and Bob in Eyal are “just doing one-time check for their own transaction and do not constitute the designate node member.”  The argument is not convincing.  As discussed in the 103 rejection below, Eyal discloses TEE_A and TEE_B associated with Alice and Bob respectively (see Eyal at least [0101]-[0104], see also FIGs. 2-3), and that that each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol (see Eyal at least at [0082]).  The Examiner is interpreting each TEE_A and TEE_B as nodes. 
Applicant further argues on pages 16-17 that Gopinath does not disclose the content of the confirmation message constituting “success of the transaction feasibility verification of the transaction request performed by the designated member node off the blockchain network and before the transaction is published to a blockchain.”  The argument is not convincing.  As discussed in the 103 rejection below, Kurani discloses the confirmation message of the success of the transaction feasibility verification of the transaction request, at least at col. 9, lines 8-24.  See also col. 5, lines 46-50, and see also col. 8, lines 9-26, disclosing that the ownership confirmation message includes an identification of the asset, a confirmation that the seller owns the asset, and a transaction identifier, and the financial institution may also transmit the ownership confirmation message to the seller computing device, and the confirmation message transmitted to the seller computing device may also include instructions to transfer the asset to the buyer.  Kurani also discloses the confirmation message is transmitted before the transaction is published to a blockchain at least at col. 9, lines 9-56 generally, and particularly lines 43-47 disclosing that the transaction is written to the blockchain after verification and transfer of the digital title.  Eyal is relied upon for disclosing that the transaction feasibility verification of the 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,719,816 (“Kurani”) in view of US 2019/0095879 (“Eyal”) (the Examiner is relying on the effective US filing date of September 26, 2017), and in further view of US 2018/0300693 (“Gopinath”).
Regarding claim 1, Kurani discloses a dual transaction method based on centralization and decentralization (see at least FIGs. 2-3 and col. 2, line 54 to col. 3, line 5.), 
wherein a blockchain network comprises a plurality of member nodes (The system includes verification nodes.  See at least col. 4, lines 65-66, and FIG. 1, MBC Verification Nodes 120.), 
a virtual resource account  of a paying user and a virtual resource account of a receiving user are registered by a user with a designated member node (A user may initiate a transaction associated with the user’s financial account.  See at least col. 5, lines 11-18.  The user can broadcast the transaction associated with his account to the verification nodes.  See at least col. 5, lines 31-37.), and the method comprises: 
receiving, by the designated member node, a transaction request comprising a paying user identifier of the paying user, a designated resource amount, and a receiving user identifier of the receiving user, the paying user being a user paying the designated resource amount, and the receiving user being a user receiving the designated resource amount (An example Math-Based Currency (“MBC”) transaction between a payer and a payee ; 
performing transaction feasibility verification on the transaction request (The financial institution requests ownership verification from the digital title company and sends a verification request to the title company computing system.  In response to the verification request, the title company computing system transmits a verification decision to the financial institution computing system.  The digital title company verifies ownership of the asset, and returns a positive verification decision to the financial institution.  The financial institution receives the positive verification decision and confirms asset ownership to the buyer and seller.  See at least col. 8, line 54 to col. 9, line 11.  The Examiner interprets confirming the seller owns the property to be sold in the transaction as performing transaction feasibility verification on the transaction request.), 
and after the verification is successful, deducting the designated resource amount from the virtual resource account corresponding to the paying user identifier and adding the designated resource amount to the virtual resource account corresponding to the receiving user identifier (The agreement between the buyer and seller includes an escrow account, in which the buyer deposits the agreed upon amount of MBC with the financial institution.  See at least col. 7, line 53 to col. 8, line 13.  The digital title company verifies ; 
transmitting to a computing device of the paying user and/or a computing device of the receiving user, a confirmation message of success of the transaction feasibility verification of the transaction request performed before the transaction is published to a blockchain (The financial institution computing system transmit an ownership confirmation message to the buyer computing device.  The ownership confirmation message includes an identification of the asset, a confirmation that the seller owns the asset, and a transaction identifier.  The financial institution may also transmit the ownership confirmation message to the seller computing device, and the confirmation message transmitted to the seller computing device may also include instructions to transfer the asset to the buyer.  See at least col. 9, lines 8-24.  See also col. 5, lines 46-50, and see also col. 8, lines 9-26.  After the confirmation message of success is sent to the buyer and/or seller, the transaction is written in the MBC blockchain.  See at least col. 9, lines 9-56 generally, and particularly lines 43-47 disclosing that the transaction is written to the blockchain after verification and transfer of the digital title.  The Examiner interprets the confirmation message that the seller owns the asset as a confirmation message that confirms a successful transaction feasibility verification.); and 
constructing, by the designated member node according to the transaction request, target transaction information comprising the paying user identifier, the designated resource amount, and the receiving user identifier; broadcasting, by the designated member node, a blockchain transaction comprising the target transaction information to the blockchain network, and publishing, by the member nodes, the blockchain transaction comprising the target transaction information to the blockchain by performing a decentralized consensus mechanism with respect to the blockchain transaction (A user may input transaction information into a transaction request, the transaction information including, for example, the payer account, an amount of MBC to send to the payee, and input an address associated with the payee.  See at least col. 5, lines 11-30.  Once verified by the MBC verification nodes, the transaction – including any information contained in the metadata of the transaction – is recorded in a MBC blockchain.  See at least col. 5, lines 50-53.  The MBC verification nodes verify all MBC transactions and maintain a distributed ledger (i.e., the MBC blockchain) of all the verified MBC transactions.  The MBC nodes may verify transactions involving financial institutions, may verify information relating to the transactions, and the verification information may be published to the blockchain to be used for later verifications of additional transactions.  See at least col. 4, line 65 to col. 5, line 11.).

While Kurani discloses performing transaction feasibility verification on the transaction request, Kurani does not expressly disclose performing transaction feasibility verification by the designated node, off the blockchain network in a centralized manner.  Nor does Kurani expressly disclose the transaction feasibility verification comprises verifying whether a balance of the virtual resource account corresponding to the paying user identified is sufficient to provide the designated resource amount.  Furthermore, while Kurani discloses transmitting a confirmation message, Kurani does not expressly disclose transmitting is by a designated member node.  Furthermore, while Kurani discloses broadcasting a blockchain transaction to the blockchain network, Kurani does not expressly disclose that the blockchain transaction includes the confirmation message.

However, Eyal discloses performing transaction feasibility verification by the designated node, off the blockchain network in a centralized manner (When a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send. If so, it updates the balance and generates a message authorizing the payment.  See at least [0103].  In this phase, neither Alice nor Bob need to maintain a connection with the Bitcoin network. See at least [0101]. See also [0101]-[0104] and FIGs. 2-3.  The Teechain protocol is an off-chain payment protocol that utilizes TEEs to perform secure, efficient and scalable fund transfers on top of a blockchain, with asynchronous blockchain access.  See at least [0133].  Each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol.  See at least [0082].  See also FIG. 2 and 3.  The Examiner therefore interprets each TEE_A and TEE_B as nodes.); 
the transaction feasibility verification comprises verifying whether a balance of the virtual resource account corresponding to the paying user identified is sufficient to provide the designated resource amount (When a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send. If so, it updates the balance and generates a message authorizing the payment.  See at least [0103].);
by the designated member node (Bob receives the message and sends it to TEE_B. Once the TEE receives the message, it decrypts it and asserts that it contains the correct secret key and that the value of the counter is greater by one than the previously presented counter. Then, it updates the balance and the counter for incoming messages. Finally, it notifies Bob of the new balance.  See at least [0104].).
From the teaching of Eyal, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by performing the transaction feasibility verification of Kurani by a designated member node and off of the blockchain network by using the technique of Eyal, and to modify Kurani by the transmitting of the confirmation message being by the designated node as taught by Eyal, in order to allow for secure and efficient fund transfers for blockchain transactions (see Eyal at least at [0008]), and to provide a practical framework for low-latency, high-throughput, secure off-chain transactions between mutually-distrusting parties. (see Eyal at least at [0067]).

While Kurani discloses broadcasting a blockchain transaction to the blockchain network, Kurani does not expressly disclose that the blockchain transaction includes the confirmation message.

However, Gopinath discloses the blockchain transaction includes the confirmation message (The out-of-band device (“OOBD”) confirmation messages may include information, such as a timestamp of the confirmation, identity of the person, device and/or service that confirmed the transaction, identification of the transaction being confirmed (e.g., transaction number, cryptographic hash of the transaction), and amount and/or parties involved in the 
From the teaching of Gopinath, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the blockchain transaction of Kurani to include the confirmation message as taught by Gopinath, in order to reduce the likelihood of fraud in blockchain transactions (see Gopinath at least at [0003]).

Regarding claim 2, the combination of Kurani, Eyal, and Gopinath disclose the limitations of claim 1, as discussed above, and Kurani further discloses locally storing, by the designated member node, the target transaction information after the transaction feasibility verification performed on the transaction request is successful (The overlay ledger associates an individual customer with a designated amount of MBC transferred to the financial institution.  The overlay ledger may be stored in a database.  Each account for the customers may be associated with a single entry in the database, the same or additional ledgering systems may be used to track transactions for each MBC account.  The financial institution updates the ledger after each MBC transfer into and out of the pooled MBC account, and uses the ledger to maintain records of account balances and transactions.  See at least col. 4, lines 34-55.  The overlay ledger database may be stored locally.  See at least col. 11, line 66 to col. 12, line 7.).

While Kurani discloses transaction feasibility verification performed on the transaction request, Kurani does not expressly that the transaction feasibility verification performed on the transaction request is off the blockchain network.

However, Eyal discloses the transaction feasibility verification performed on the transaction request is off the blockchain network When a TEE receives a payment request from the owner, it first checks that the current balance is greater than the amount to send. If so, it updates the balance and generates a message authorizing the payment.  See at least [0103].  In this phase, neither Alice nor Bob need to maintain a connection with the Bitcoin network. See at least [0101]. See also [0101]-[0104] and FIGs. 2-3.  The Teechain protocol is an off-chain payment protocol that utilizes TEEs to perform secure, efficient and scalable fund transfers on top of a blockchain, with asynchronous blockchain access.  See at least [0133].  Each party has a TEE-capable machine and trusts the Bitcoin blockchain, its own environment, the local and remote TEEs, and the code that executes the Teechan duplex channel protocol.  See at least [0082].  See also FIG. 2 and 3.  The Examiner therefore interprets each TEE_A and TEE_B as nodes.).
From the teaching of Eyal, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by performing the transaction feasibility verification of Kurani by a designated member node and off of the blockchain network by using the technique of Eyal, in order to allow for secure and efficient fund transfers for blockchain transactions (see Eyal at least at [0008]), and to provide a practical framework for low-latency, high-throughput, secure off-chain transactions between mutually-distrusting parties. (see Eyal at least at [0067]).

Claims 11 and 20 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claims 3-5, 7-9, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Eyal, in further view of Gopinath, and in further view of US 2017/0359408 (“Kurian”).
Regarding claim 3, the combination of Kurani, Eyal, and Gopinath disclose the limitations of claim 2, as discussed above, and Kurani further discloses obtaining transaction information published to the blockchain within a designated period as attestation transaction information (The seller informs the financial institution of the first MBC transfer and provides the financial institution with a transaction identifier such that the financial institution can locate the MBC transfer in the MBC blockchain.  The financial institution cross-checks the transaction identifier received from the seller computing device to locate the first MBC transfer.  See at least col. 9, line 59 to col. 10, line 15.), 
and obtaining transaction information that is locally stored within the designated period as actual transaction information (The seller informs the financial institution of the first MBC transfer and provides the financial institution with a transaction identifier.  See at least col. 9, lines 59-63.  Data may be stored locally.  See at least col. 11, line 66 to col. 12, line 7.); 
for either user of the paying user and the receiving user, determining, according to the attestation transaction information, a resource amount that needs to be received by either user within the designated period as an attestation received amount corresponding to either user (The financial institution verifies the digital title was transferred from the seller to the buyer, and after confirming that the digital title transferred from the seller to the buyer, the , and 
determining, according to the actual transaction information, a resource amount actually received by either user within the designated period as an actually received amount corresponding to the user (The financial institution may transfer the agreed upon purchase price.  The financial institution may retain a portion of the agreed upon purchase price as a fee for serving as escrow.  See at least col. 10, lines 4-37.  The Examiner interprets the financial institution keeping a portion of the agreed upon purchase price as a fee as the financial institution determining a resource amount actually received by the user (the actual amount being the purchase price minus the agreed upon fee).); 

Kurani does not expressly disclose comparing the attestation received amount with the actually received amount; and correcting a balance of a virtual resource account of either user if a result of the comparison meets a first designated condition.

However, Kurian discloses comparing the attestation received amount with the actually received amount; and correcting a balance of a virtual resource account of either user if a result of the comparison meets a first designated condition (Some types of resource transfer requests are that they do not always contain the correct resource amount. As such, in some resource transfer requests there is a placeholder resource amount that is initially transferred before the actual resource amount is transferred. For example, when a user enters into a 
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the verification method Kurani by comparing the attestation amount of Kurani with the actually received amount of Kurani, and correcting a 

Regarding claim 4, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 3, as discussed above, and Kurian further discloses the first designated condition is that the attestation received amount is greater than the actually received amount; and the correcting a balance of a virtual resource account of either user comprises: adding a difference between the attestation received amount and the actually received amount to the virtual resource account of either user (If the second resource amount for a second resource transfer request is greater than the resource amount in the resource pool less the allocated resources amount (e.g., a hold resource amount that has been converted to an allocated resource amount through an allocation identifier), then the resource transfer request may be rejected .  See at least [0043].  After being notified of the rejection, or potential rejection (e.g., additional resource transfer request is marked for future rejection), of one or more additional resource transfer requests, the user may be able to adjust the resource allocations in the resource pool.  The user may add additional funds (e.g., a deposit) into the resource pool.  See at least [0045].).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is greater than the actually received amount of Kurani, using the technique taught by Kurian, in order to improve operation 

Regarding claim 5, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 3, as discussed above, and Kurian further discloses the first designated condition is that the attestation received amount is less than the actually received amount; and the correcting a balance of a virtual resource account of either user comprises: deducting a difference between the actually received amount and the attestation received amount from the virtual resource account of either user (the entity may provide the actual resource amount to the resource transfer entity, and the resource transfer entity compares the actual resource amount received to the allocated resource amount. If they are the same the resource transfer may be completed. If they are different the resource transfer will complete the transfer if the actual resource amount is less than the allocated resource amount. If the actual resource amount is greater than the allocated resource amount, the resource transfer entity will determine if there are enough resources in the resource pool to complete the transfer. If there are enough resources in the resource pool, then the transfer will be completed.).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is less than the actually received amount of Kurani, using the technique taught by Kurian, in order to improve operation of systems over distributed networks and to facilitate the allocation of resources between entities (see Kurian at least at [0001]-[0002]).

Regarding claim 7, the combination of Kurani, Eyal, and Gopinath disclose the limitations of claim 2, as discussed above, and Kurani further discloses obtaining transaction information published to the blockchain within a designated period as attestation transaction information (The seller informs the financial institution of the first MBC transfer and provides the financial institution with a transaction identifier such that the financial institution can locate the MBC transfer in the MBC blockchain.  The financial institution cross-checks the transaction identifier received from the seller computing device to locate the first MBC transfer.  See at least col. 9, line 59 to col. 10, line 15.), and 
obtaining transaction information that is locally stored within the designated period as actual transaction information (The seller informs the financial institution of the first MBC transfer and provides the financial institution with a transaction identifier.  See at least col. 9, lines 59-63.  Data may be stored locally.  See at least col. 11, line 66 to col. 12, line 7.); 
for either user of the paying user and the receiving user, determining, according to the attestation transaction information, a resource amount that needs to be paid by either user within the designated period as an attestation payment amount corresponding to either user (The financial institution verifies the digital title was transferred from the seller to the buyer, and after confirming that the digital title transferred from the seller to the buyer, the financial institution initiates funds to be sent to the seller for the agreed upon purchase price.  See at least col. 10, lines 4-37.  The Examiner interprets the financial institution sending the funds to the seller as the financial institution determining that the resource amounts needs to be received by the seller.), and 
determining, according to the actual transaction information, a resource amount actually paid by either user within the designated period as an actual payment amount corresponding to either user (The financial institution may transfer the agreed upon purchase price.  The financial institution may retain a portion of the agreed upon purchase price as a fee for serving as escrow.  See at least col. 10, lines 4-37.  The Examiner interprets the financial institution keeping a portion of the agreed upon purchase price as a fee as the financial institution determining a resource amount actually received by the user (the actual amount being the purchase price minus the agreed upon fee).). 

Kurani does not expressly disclose comparing the attestation payment amount with the actual payment amount; and correcting a balance of a virtual resource account of either user if a result of the comparison meets a second designated condition.

However, Kurian discloses comparing the attestation payment amount with the actual payment amount; and correcting a balance of a virtual resource account of either user if a result of the comparison meets a second designated condition (Some types of resource transfer requests are that they do not always contain the correct resource amount. As such, in some resource transfer requests there is a placeholder resource amount that is initially transferred before the actual resource amount is transferred. For example, when a user enters into a transaction at a gas station entity, the gas station entity may send a placeholder resource amount to the resource transfer entity to identify if the user's resource pool is active (e.g., the user account is active and has resources). Then at a later point in time the gas station will send an actual resource amount to the resource transfer entity to complete the transfer. In another example, when the user enters into a resource transfer with a restaurant entity, the restaurant entity may first make a request for a placeholder resource amount for the amount of the meal 
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the verification method Kurani by comparing the attestation amount of Kurani with the actually received amount of Kurani, and correcting a balance by using the technique taught by Kurain, in order to improve operation of systems over distributed networks and to facilitate the allocation of resources between entities (see Kurian at least at [0001]-[0002]).

Regarding claim 8, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 7, as discussed above, and Kurian further discloses the second designated condition is that the attestation payment amount is greater than the actual payment amount; and the correcting a balance of a virtual resource account of either user comprises: deducting a difference between the attestation payment amount and the actual payment amount from the virtual resource account of either user (If the second resource amount for a second resource transfer request is greater than the resource amount in the resource pool less the allocated resources amount (e.g., a hold resource amount that has been converted to an allocated resource amount through an allocation identifier), then the resource transfer request may be rejected .  See at least [0043].  After being notified of the rejection, or potential rejection (e.g., additional resource transfer request is marked for future rejection), of one or more additional resource transfer requests, the user may be able to adjust the resource allocations in the resource pool.  The user may add additional funds (e.g., a deposit) into the resource pool.  See at least [0045].).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is greater than the actually received amount of Kurani, using the technique taught by Kurian, in order to improve operation of systems over distributed networks and to facilitate the allocation of resources between entities (see Kurian at least at [0001]-[0002]).

Regarding claim 9, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 7, as discussed above, and Kurian further discloses the second designated condition is that the attestation payment amount is less than the actual payment amount; and the correcting a balance of a virtual resource account of either user comprises: adding a difference between the actual payment amount and the attestation payment amount to the virtual resource account of either user (the entity may provide the actual resource amount to the resource transfer entity, and the resource transfer entity compares the actual resource amount received to the allocated resource amount. If they are the same the resource transfer may be completed. If they are different the resource transfer will complete the transfer if the actual resource amount is less than the allocated resource amount. If the actual resource amount is greater than the allocated resource amount, the resource transfer entity will determine if there are enough resources in the resource pool to complete the transfer. If there are enough resources in the resource pool, then the transfer will be completed.).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is less than the actually received amount of Kurani, using the technique taught by Kurian, in order to improve operation of systems over distributed networks and to facilitate the allocation of resources between entities (see Kurian at least at [0001]-[0002]).

Claims 13-15 have similar limitations found in claims 3-5 above, and therefore are rejected by the same art and rationale.

Claims 17-18 have similar limitations found in claims 7-8 above, and therefore are rejected by the same art and rationale.

Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Eyal, in further view of Gopinath, in further view of Kurian, and in further view of US 2005/0222928 (“Steier”).
Regarding claim 6, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 3, as discussed above, and Kurian further discloses wherein the first designated condition is that the attestation received amount is greater than the actually received amount;  a receiving difference to the attestation received amount is greater than a first designated value; the receiving difference being a difference between the attestation received amount and the actually received amount; the correcting a balance of a virtual resource account of either user comprises: adding the receiving difference to the virtual resource account of either user; and determining a first compensation amount, and adding the first compensation amount to the virtual resource account of either user (If the second resource amount for a second resource transfer request is greater than the resource amount in the resource pool less the allocated resources amount (e.g., a hold resource amount that has been converted to an allocated resource amount through an allocation identifier), then the resource transfer request may be rejected .  See at least [0043].  After being notified of the rejection, or potential rejection (e.g., additional resource transfer request is marked for future rejection), of one or more additional resource transfer requests, the user may be able to adjust the resource allocations in the resource pool.  The user may add additional funds (e.g., a deposit) into the resource pool.  See at least [0045].).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is greater than the actually 

While Kurani discloses an attestation received amount and an actually received amount, Kurani does not expressly disclose a ratio of a receiving difference; first designated ratio.

However, Steier discloses a comparison of a ratio of a receiving difference; first designated ratio (Comparing data gathered in comparison to a data reflected in a general ledger, the analyzing includes analyzing for variation or skeness.  See at least [0056].  The auditor may determine that only the top N cases where the predicted values and the corresponding actual values differed the most are significant enough to be examined.  See at least [0061]).
From the teaching of Steier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the verification and analysis of the attestation amount and actually received amount of Kurani to determine ratios as taught by Steier, in order to reduce fraud and improve financial audits in general ledger balances (see Steier at least at [0001], [0008]-[0010] and Abstract).

Regarding claim 10, the combination of Kurani, Eyal, Gopinath, and Kurian disclose the limitations of claim 7, as discussed above, and Kurian further discloses the second designated condition is that the attestation payment amount is less than the actual payment amount, and a payment difference to the attestation payment amount is greater than a second designated value, the payment difference being a difference between the actual payment amount and the attestation payment amount; and the correcting a balance of a virtual resource account of either user comprises: adding the payment difference to the virtual resource account of either user; and determining a second compensation amount, and adding the second compensation amount to the virtual resource account of either user (If the second resource amount for a second resource transfer request is greater than the resource amount in the resource pool less the allocated resources amount (e.g., a hold resource amount that has been converted to an allocated resource amount through an allocation identifier), then the resource transfer request may be rejected .  See at least [0043].  After being notified of the rejection, or potential rejection (e.g., additional resource transfer request is marked for future rejection), of one or more additional resource transfer requests, the user may be able to adjust the resource allocations in the resource pool.  The user may add additional funds (e.g., a deposit) into the resource pool.  See at least [0045].).
From the teaching of Kurian, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by correcting a balance if a first designated condition is that the attestation received amount of Kurani is greater than the actually received amount of Kurani, using the technique taught by Kurian, in order to improve operation of systems over distributed networks and to facilitate the allocation of resources between entities (see Kurian at least at [0001]-[0002]).

While Kurani discloses an attestation received amount and an actually received amount, Kurani does not expressly disclose a ratio of a payment difference; second designated ratio.

However, Steier discloses a ratio of a payment difference; second designated ratio (Comparing data gathered in comparison to a data reflected in a general ledger, the analyzing includes analyzing for variation or skeness.  See at least [0056].  The auditor may determine that only the top N cases where the predicted values and the corresponding actual values differed the most are significant enough to be examined.  See at least [0061]).
From the teaching of Steier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the verification and analysis of the attestation amount and actually received amount of Kurani to determine ratios as taught by Steier, in order to reduce fraud and improve financial audits in general ledger balances (see Steier at least at [0001], [0008]-[0010] and Abstract).

Claim 16 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Eyal, in further view of Gopinath, in further view of Kurian, and in further view of US 2017/0372392 (“Metnick”).
Regarding claim 21, the combination of Kurani, Eyal, and Gopinath disclose the limitations of claim 1, as discussed above.  While Kurani discloses transaction feasibility verification, Kurani does not expressly disclose the transaction feasibility verification further comprises verifying whether the paying user has authorization with respect to the transaction request.

However, Metnick discloses the transaction feasibility verification further comprises verifying whether the paying user has authorization with respect to the transaction request (The marketplace server processes the selected exchange item via a multiple step process. One step includes verifying that the buyer is authorized to purchase the exchange item (e.g., has the financial resources, is not limited by buying restrictions (e.g., dollar amount, quantity, type, etc.), is a legitimate buyer, etc.).  When the buyer is authorized and the information regarding the selected exchange item has been verified, another step includes removing the exchange item from the virtual marketplace.  See at least [0081]-[0082].  The virtual marketplace of exchange items is stored as one or more transaction blockchains of a secure custody protocol.  The exchange item marketplace network functions to generate a transactions blockchain while facilitating a plurality of exchange item transactions.  See at least [0217].  ).
From the teaching of Metnick, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kurani by the transaction feasibility verification of Kurani further comprising verifying whether the paying user of Kurani has authorization with respect to the transaction request, by using the technique taught by Metnick, in order to enhance the transaction in accordance with a trust approach (see Metnick at least [0259]), and to improve efficiency and effectiveness of facilitating transactions on the blockchain (see Metnick at least [0259]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WO 2017/161417 (“Weber”) discloses utilising a distributed ledger to monitor and execute a process instance between parties that may not trust each other. The proposed methods and apparatus integrate blockchain into the choreography of processes in such a way that no central authority is needed, but trust maintained. The combination of a set of components (a translator, a process instance and a trigger/interface) allows for monitoring or coordination of business processes on the blockchain and off the blockchain.
“Towards Bitcoin Payment Networks” by Patrick McCorry, dated July 2016 https://eprint.iacr.org/2016/408.pdf (hereinafter “McCorry”) discloses payment networks used in Blockchain systems that facilitate off-chain transactions.
“Teechain: Reducing Storage Costs on the Blockchain With Offline Payment Channels” by Joshua Lind, dated June 2018 https://www.researchgate.net/publication/325748339_Teechain_Reducing_Storage_Costs_on_the_Blockchain_With_Offline_Payment_Channels (hereinafter “Lind”) discloses Blockchain using off-chain protocol (Tee chain protocol), a payment network that supports secure and scalable payments for blockchainbased cryptocurrencies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694